Citation Nr: 1425000	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a stomach disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the U.S. Marine Corps Reserve (USMCR), from January 1957 to October 1960, including a verified period of ACDUTRA from June 16, 1957 to June 29, 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2009, the RO denied the claim for entitlement to service connection for a stomach disability.  In July 2010, the RO denied the claim for entitlement to service connection for pes planus. 

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system. 

In November 2013, the Board reopened the claim of entitlement to service connection for a stomach disability and remanded the issues on appeal for additional development.  As the actions specified in the November 2013 remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  The Appellant's service entrance examination reflects that he had pes planus prior to entry into service.

2.  The probative medical evidence does not demonstrate that the Appellant's pes planus was aggravated beyond the natural progression by an injury or illness during his period of ACDUTRA.

3.  The probative medical evidence does not demonstrate that the Appellant's stomach disability is etiologically related to his period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).

2.  The criteria to establish entitlement to service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). )

The VA satisfied its duty to notify when it issued letters in October 2008, March 2010 and August 2010, prior to the rating decisions, informing the Appellant of all five elements of service connection, gave examples of the types of evidence the Appellant could submit in support of his claim, and provided notice of the Appellant's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Appellant's service treatment records, post-service VA and private treatment records and lay statements are in the file.  The Appellant has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

In January 2014, the Appellant was afforded VA examinations to determine the nature and etiology of his pes planus and stomach disability.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Appellant, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

II.  Service Connection

Generally, for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, compensation will be paid to any veteran discharged or released under conditions other than dishonorable from the period of service in which such injury or disease was incurred, or preexisting injury or disease was aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Service connection for injury or disease incurred or aggravated during a period of ACDUTRA is warranted.  38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2013).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection only for injury incurred or aggravated during a period of INACDUTRA is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a) (2013).  INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90. 

For the most part, in order to qualify for VA benefits, a claimant must be a veteran. See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to establish "veteran status": 1) serve on active duty; 2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

In other words, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA or INACDUTRA service alone. 38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324. 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2013). 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  These evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period).  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

As noted, establishing "veteran" status based on aggravation during ACDUTRA is explained in Donnellan, 24 Vet. App. 167.  "Aggravated" under 38 U.S.C.A. § 101(24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153 -"a preexisting injury or disease will be considered to have been aggravated by active ... service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease."  24 Vet. App. at 172-173.  Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease. 

Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation in section 1153 and incorporated by section 101(24) does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA.  24 Vet. App. at 173-174.  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  Id. 

As such, "aggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA.  24 Vet. App. at 174.  The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease).  24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Id.

As noted, service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.

	Pes planus

The Appellant contends that his preexisting pes planus was aggravated during a period of ACDUTRA.  

The Appellant does not have any active duty service and he had one period of verified ACDUTRA from June 16, 1957 to June 29, 1957 (see January 1994 NPRC response).  As the Appellant had no period of active duty service, he does not qualify as a "veteran," and therefore, no presumptions apply.  The Appellant may still establish service connection based on a finding that his pes planus was either incurred or aggravated during his period of ACDUTRA.  

A January 1957 enlistment examination noted that the Appellant had pes planus, first degree, which was not considered disqualifying.  

An April 1960 retention examination noted that the Appellant's bronchial asthma, diagnosed in 1957, disqualified him for service and recommended discharge.  On his April 1960 self-report of medical history, he wrote that his health was "good" and he did not indicate any foot trouble.  His service treatment records reflect no complaints or treatment for his pes planus or any other foot problems.  

The Appellant's first post-service report of foot problems was in October 2003, 43 years after his discharge from the USMCR.  A private treatment record noted "cramping in both feet" and "tingling toes at night" in both feet.  

VA treatment records dated from January 2007 through November 2013 reflect intermittent reports of the Appellant's bilateral foot problems.  A January 2007 VA treatment record revealed no abnormal findings during a diabetic foot examination. In June 2007, the Appellant reported his concern about a foot callous, which the VA treating physician found was healed and recommended continuing current treatment.  A September 2007 treatment record reflects the Appellant's follow-up for foot fungus.  He was diagnosed with a fungal skin infection and prescribed Lamisil cream.  An April 2008 diabetic foot examination revealed no abnormal findings. 

In February 2010, the Appellant had x-rays taken of both feet following complaints of bilateral foot pain.  The x-rays revealed small degenerative changes in the bilateral first metatarsal phalangeal joints.  No fracture, subluxation, or dislocation was found.  The alignment was preserved.  

A November 2010 VA treatment record documents the Appellant's report of intermittent bilateral claudication (cramp-like pain in the leg muscles that occurs with exertion) that he had been experiencing for the last six months.  A physical examination revealed that he had palpable femoral pulses bilaterally and dopplerable posterior tibial (PT)and dorsal pedal (DP) signals bilaterally.  There were also no ulcers or lesions found on his feet.  

A November 2011 VA treatment record documents a finding that the Appellant's pedal pulses were diminished and his bilateral PT and DP pulses were not palpable.  He was assessed with bilateral claudication.  

VA treatment records in June 2012, October 2012 and March 2013 continue to reflect the Appellant's bilateral claudication and bilateral feet pain.  He reported only being able to walk 100 yards.  See March 2013 VA treatment record.  

At a January 2014 VA examination for his pes planus, the Appellant reported his bilateral pain which was accentuated on use.  He did not report swelling on use.  The VA examiner did not find any characteristic calluses, pain on manipulation, or extreme tenderness of the plantar surface of his feet.  There was no marked deformity or pronation bilaterally.  The VA examiner found decreased longitudinal arch height on weight bearing bilaterally.  X-rays revealed bilateral foot degenerative arthritis.  Based on the Appellant's short period of ACDUTRA and no objective evidence of aggravation found during service, the VA examiner opined that the Appellant's pes planus clearly and unmistakably preexisted his service in the USMCR, but was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury or illness.  

The Board finds that the January 2014 VA examination is the most probative evidence of record that the Appellant's preexisting pes planus was not aggravated by his period of ACDUTRA.  Although the VA examiner found a decreased arch height bilaterally and noted the Appellant's reported bilateral foot pain, the VA examiner found no pain on manipulation and no other findings related to pes planus.  X-rays showed bilateral foot degenerative arthritis.  Moreover, the VA examiner noted the Appellant's short two-week period of ACDUTRA when opining that the Appellant's pes planus was not aggravated beyond its natural progression.  

Furthermore, the Board observes that the Appellant did not indicate any foot problems upon separating from service and his first report of foot problems occurred 43 years after discharge.  

As the Appellant has the burden to establish that his preexisting pes planus worsened in service and that such worsening was beyond the natural progression of the disease, the Board finds that the Appellant has not met this burden.  Donnellan, 24 Vet. App. at 175.  Rather, the evidence shows that the Appellant's pes planus was not aggravated beyond the natural progression of the condition.   

In conclusion, the Board finds after careful review of the entire record that the weight of the evidence is against the Appellant's claim of service connection for pes planus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Stomach Disability

The Appellant contends that, during his period of ACDUTRA in 1957, following a flight to the Marine Corps training center in San Diego, he experienced stomach cramps, nausea and vomiting upon arrival.  He attributed his symptoms to the food he ate on the plane.  He said the symptoms persisted and he was treated at a naval hospital with enemas which did not provide relief.  The Appellant said his symptoms have continued since service.  Following his USMCR service, the Appellant said he sought treatment at the U.S. Public Health Service (records are lost), the University of Texas Medical Center (UTMB) and VA for his stomach problems.  See October 2008, January 2009 and November 2010 statements.  

The Appellant's service treatment records do not reflect any complaints, treatment or diagnosis for any stomach problems during a period of ACDUTRA.  His April 1960 retention examination did not indicate any gastrointestinal problems and his self-report of medical history indicated his health was "good" and noted no stomach, liver or intestinal trouble.  

The first available treatment record of the Appellant's stomach problems are documented in a May 1993 UTMB private treatment record.  The Appellant's treating physician noted "mild epigastric tenderness" and a history of diverticulosis.  

The results of a September 2005 VA imaging study of the Appellant's esophagus and upper gastrointestinal (GI) tract were unremarkable.  There was no evidence of gastroesophageal reflux (GERD), no hiatal hernia, and no gastric mass or ulceration.  A November 2005 VA report documents the results of an imaging study of the Appellant's abdomen, which showed a nonobstructive bowel gas pattern.  Atherosclerosis and scattered diverticula were found.  The diagnosis was diverticulosis.  

A January 2006 UTMB private treatment record reflects the Appellant's symptoms of weakness, fatigue, diarrhea, lethargy and cough.  He denied any abdominal pain.  The diagnosis was "possible pneumonia."  

March 2006 and April 2006 VA treatment records show that the Appellant had been diagnosed with GERD and treated with Prilosec.  

An April 2006 UTMB private treatment record documented the Appellant's complaints of diarrhea and abdominal pain, which was diagnosed as pneumonia.  An abdominal ultrasound found that his stomach was distended.  

A July 2008 VA treatment record noted that his GERD diagnosis was "stable."  He was directed to continue taking Prilosec daily.  The Appellant continued to experience no GERD symptoms with daily medication.  See August 2010, November 2011 and June 2012 VA treatment records.  

In November 2012, treatment records show that the Appellant had reported chest pains.  He underwent an esophagogastroduodenoscopy (EGD) procedure which found that he had a hiatal hernia in the distal third of his esophagus, a ring in the distal third of the esophagus, and moderately severe erosive gastritis.  He was diagnosed with atypical chest pain likely related to severe gastritis.  See November 2012 VA treatment record and November 2012 Mainland Medical Center treatment record.  

A February 2013 VA treatment record reflects his prior history of GERD, which presently had no symptoms, his moderately severe erosive gastritis, and his current complaints of bloating and gas, occasional abdominal or epigastric pain, and occasional dysphagia (difficulty swallowing).  Based on the results of the Appellant's 2005 study of his esophagus and GI tract and his 2012 EGD, the VA treating physician diagnosed the Appellant with GERD or epigastric pain, dysphagia, and gastritis.  

A July 2013 VA treatment record noted that the Appellant had experienced an increased number (78 in total) of mostly nonacid reflux episodes.  The VA treating physician found normal distal esophageal acid exposure.  

At a January 2014 VA examination for the Appellant's stomach condition, he reported his symptoms of continuous abdominal pain since his 1957 incident during his period of ACDUTRA following his flight to the Marine Corps training center.  The VA examiner, upon reviewing the Appellant's prior medical history and records, diagnosed him with GERD and gastritis.  The VA examiner opined that the Appellant's current stomach condition is "not at least as likely as not" related to his complaints of stomach problems during his period of ACDUTRA.  The VA examiner based his conclusion on the lack of treatment records during service documenting his stomach problems, his own report of no stomach problems upon his discharge, the first report of stomach problems since his discharge occurring in May 1993, and the unremarkable results for the study of his esophagus and upper GI tract in September 2005.  

The Board finds that the January 2014 VA examination is the most probative evidence of record as to whether the Appellant's current stomach disability is etiologically related to his period of ACDUTRA.  The VA examiner found that the Appellant had a current stomach disability, but found no evidence to support a link to his period of ACDUTRA.  The Appellant's treatment records did not reflect any stomach problems until more than 30 years after his discharge and prior to his initial GERD diagnosis in March 2006, a September 2005 study showed no evidence of gastrointestinal problems.  Despite the Appellant's assertions that his stomach problems continued since the 1957 incident, he reported no gastrointestinal problems upon discharge.  In fact, he reported his health was "good."  

The Board acknowledges the Appellant's contentions that he continued to have stomach problems since his 1957 period of ACDUTRA; however, the Board finds that the VA examiner's opinion is more probative as to whether his current stomach disability is etiologically related to his service.  

Therefore, the Board finds after careful review of the entire record that the weight of the evidence is against the Appellant's claim of service connection for a stomach disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a stomach disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


